 1

 2

 3

 4

 5

 6

 7
                                                                 JS-6
 8

 9

10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                   EASTERN DIVISION
13
                                 )
14                               ) Case No.: EDCV 19-01752-CJC(SPx)
                                 )
15
     DENISE KISH,                )
                                 )
16                               )
               Plaintiff,        )
17                               ) JUDGMENT
         v.                      )
18                               )
                                 )
19
     AMBERHEARTCLOTHING INC. and )
                                 )
20   DOES 1–10,                  )
                                 )
21                               )
               Defendants.       )
22                               )
                                 )
23                               )
                                 )
24

25
           This matter came before the Court on Plaintiff’s motion for default judgment.
26
     (Dkt. 17.) On January 22, 2020, the Court granted Plaintiff’s motion. In accordance with
27
     the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
28


                                                -1-
 1   Plaintiff in the amount of $4,526.50 for attorneys’ fees and costs. Additionally,
 2   Defendant is ordered to provide accessible paths of travel inside and through the aisles of
 3   the store located at 14400 Bear Valley Road, Victorville, California in compliance with
 4   the Americans with Disabilities Act Accessibility Guidelines.
 5

 6

 7         DATED:       January 28, 2020
 8                                                __________________________________
 9                                                       CORMAC J. CARNEY
10                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
